Case 5:20-cv-00146-FMO-SP Document 15 Filed 03/30/20 Page1lof2 Page ID #:40

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Paul Q. Goyette, SBN 137250
Goyette & Associates, Inc.

2366 Gold Meadow Way, Suite 200
Gold River, CA 95670

Ph: (916) 851-1900

Fax: (916) 851-1995
goyettep@goyette-assoc.com

ATTORNEY(S) FOR: Serengeti Financial and Lannister Law Corp.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DUKE SANCHEZ CASE NUMBER:

5:20-CV-00146
Plaintiff(s),

 

ve.
SERENGETI FINANCIAL, LLC AND

LANNISTER LAW CORPORATION CERTIFICATION AND NOTICE

 

 

OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)
TO: THE COURT AND ALL PARTIES OF RECORD:
The undersigned, counsel of record for Serengeti Financial, LLC and Lannister Law Corporation

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY CONNECTION / INTEREST
Duke Sanchez Plaintiff
Serengeti Financial, LLC Defendant
Lannister Law Corporation Defendant

March 30, 2020
Date Signature

 

 

 

Attorney of record for (or name of party appearing in pro per):

Serengeti Financial, LLC and Lannister Law Corporation

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
Case 5:20-cv-00146-FMO-SP Document 15 Filed 03/30/20 Page 2o0f2 Page ID#:41

1 |] Case Name: Duke Sanchez v. Serengeti Financial and Lannister Law Corporation
Court: United States District Court- Central District
. 21) Case No: 5:20-CV-00146

3
4 PROOF OF SERVICE
5 lam employed in the County of Sacramento, California. | am over the age of 18 years and
not a party to the above-entitled action. My business address is 2366 Gold Meadow Way, Suite
6 || 200, Gold River, CA 95670.
7 On the date indicated below, I filed and served the attached document entitled:
8 CERTIFICATION AND NOTICE OF INTERESTED PARTIES (LOCAL RULE 7.1-1)
9
on the following parties:
10
Wl Scott M. Grace
The Grace Law Group
12 1958 Sunset Cliffs Boulevard
San Diego, CA 92107
13 sgrace@lawlh.com
14 Patric A. Lester
15 Consumer Attorney Advocates, Inc.

5694 Mission Center Road, Suite 358
16 San Diego, CA 92108
pl@lesterlaw.com

BY UNITED STATES MAIL by placing sealed envelope with postage thereon fully prepaid in the designated
18 area for out-going mail in accordance with this office’s practice, whereby mail is deposited in a U.S. mailbox
in Sacramento County at the close of the business day.

19

Cy BY FACSIMILE: by use of facsimile machine in accordance with Code of Civil Procedure Section 1013{e)
20 and California Rules of Court 2008(3), to the parties at the facsimile number(s) indicated above. This
4 transmission was reported as complete and without error.

| BY OVERNIGHT MAIL: on the parties in said action, in accordance with Code of Civil Procedure Section
22 1013(c), by placing a true copy thereof enclosed in a sealed envelope, with deliver fees paid or provided
73 for, in a designated area for outgoing overnight mail, to the addresses as listed above.

x BY ELECTRONIC SERVICE via CM/ECF (to all registered participants): | transmitted the document listed
24 above electronically to the e-mail addresses as indicated above. | am readily familiar with the e-mail system
45 and the transmission was reported as complete without error.

6 || | declare under penalty of perjury under the laws of the State of California that the foregoing is
true and correct. Executed on March 30, 2020, in Sacramento County, California

28 ALISA RES
Jessica Post
-l- v
PROOF OF SERVICE

 

 

 

 
